DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/4/2020 and 9/10/2020 has been considered by the examiner. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9 and 10, applicant recites “each of the plurality of first yarns and the plurality of second yarns” furthermore claims 9 and 10 are dependent on claim 1, however the plurality of first yarns and the plurality of second yarns are not introduced in claim 1, therefore this lacks antecedent. It appears that claims 9 and 10 should dependent on claim 2 or claim 3. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park US Pub 2018/0307338 in view of Chun US Pub 2017/0263890.
Regarding claim 1, Park teaches, 
A display device (figs. 1-4) comprising: 
a display module  (element 100) including a first non-folding region (NFA, figure 1), a second non-folding region (the second NFA, figure 1), and a folding region (FA) disposed between the first non-folding region and the second non- folding region (figure 1-2); 
a plurality of joint units (Figure 3, JM) disposed under the display module, overlapped with the folding region (figures 1-4 shows the details), and sequentially arranged in a first direction ( figure 1, the first direction being DR2, similar to DR1 of present application); and 
A layer (element 300, figure 1-3, paragraph 63-66) disposed between the display module and the plurality of joint units (figure 3-4 shows the configuration). 

Chun in similar field of flexible display device (figures 1-3, 5a-b) a mesh pattern (figure 1-2, protective film element 200) including a mesh pattern (figure 2, 5a-b) and a plurality of openings defined by the mesh pattern (figure 2, 5a-b).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the protective layer (element 300) of Park with the teaching of Chun such that the layer of Park is a mesh pattern layer including a mesh pattern and plurality of openings defined by the mesh pattern, for purpose of improving the flexibility (paragraph 78, Chun) of the layer thereby providing stretching and bending.

Claim(s) 1, 2, 6-11, 13, 15, 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park US Pub 2018/0307338 in view of Park et al. US Pub 2008/0284971 (hereinafter Park'971).
Regarding claim 1, Park teaches, 
A display device (figs. 1-4) comprising: 
a display module  (element 100) including a first non-folding region (NFA, figure 1), a second non-folding region (the second NFA, figure 1), and a folding region (FA) disposed between the first non-folding region and the second non- folding region (figure 1-2); 

A layer (element 300, figure 1-3, paragraph 63-66) disposed between the display module and the plurality of joint units (figure 3-4 shows the configuration). 
Park does not teach the layer is a mesh pattern layer and including a mesh pattern and a plurality of openings defined by the mesh pattern. 
Park'971 in similar field of flexible display device (title; figures 1a-b) a mesh pattern (figure 1a, element 110/120) including a mesh pattern (fig 1a, element 110, paragraphs 10, 23-26) and a plurality of openings defined by the mesh pattern (figure 1a, element 110 and as described in the paragraphs indicated, the weaved fibers to create openings in between).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the protective layer (element 300) of Park with the teaching of Park'971 such that the layer of Park is a mesh pattern layer including a mesh pattern and  plurality of openings defined by the mesh pattern, for purpose of improving the flexibility (paragraph 10 of Park'971) of the layer thereby providing stretching and bending. 
Regarding claim 2, Park as modified by Park'971 teaches, 
Wherein the mesh pattern is defined by a plurality of first yarn extending in the first direction (as seen in Park'971, figure 1a, the first direction being X axis) and a plurality of second yarns (as seen in Park'971, figure 1a, the second direction being y axis) each extending crosswise with the plurality of first yarns. 
claim 6, Park as modified by Park'971 teaches, 
Wherein each of the plurality of openings has a same shape and area in a plane view (figure 1a of Park'971). 
Regarding claim 7, Park as modified by Park'971 teaches, 
Wherein the mesh pattern layer is overlapped with the folding region and the non-folding region (figure 3, element 300 as modified by Park'971 such that the mesh pattern layer is overlapped with both folding region and the non-folding regions). 
Regarding claim 8, Park as modified by Park'971 teaches,  
Wherein the mesh pattern is overlapped with the folding region and is not overlapped with the non-folding region (as shown in figure 13-14 of Park the layer 300-5 is only provided in the folding region, thereby the modification of Park with teaching of Park'971 will render the layer 300-5 to be mesh pattern in the folding region). 
Regarding claim 9, 
Park as modified by Park'971 teaches each of the plurality of first yarns and the plurality of second yarns has a modulus of some range (Park'971 material comprises inherent value of modulus of elasticity). 
Park as modified by Park'971 does not teach the specific value of a modulus of between 3GPa and 4GPa.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to make the modulus of elasticity between 3GPa and 4GPa for the first and second yarns of Park as modified by Park'971 since such modification has been held that where the general conditions of a claim are disclosed in 
Regarding claim 10, Park as modified by Park'971 teaches, 
Wherein each of the plurality of first yarns and the plurality of second yarns includes polyethylene terephthalate (PET) (paragraph 64 of Park such that the modification as described in claim 1 would be mesh pattern of the yarns with the material described in paragraph 64), polyetheretherketone (PEEK), polyaniline (PA), and polypropylene (PP).
Regarding claim 11, Park as modified by Park'971 teaches, 
At least one of a film layer (Figure 4, element AD between display and the joints) or a cushion layer disposed between the display module and the plurality of joint units.
Regarding claim 13, Park as modified by Park'971 teaches,
A cushion layer (element AD) disposed between the display module and the plurality of joint units, wherein the mesh pattern layer is disposed over the cushion layer (as taught in the modification device of claim 1 the mesh pattern is provided part of element 300 which is disposed over the cushion layer AD). 
Regarding claim 15, Park as modified by Park'971 teaches,
wherein the plurality of joint units (figure 3, 7, and 8b shows the joints spaced apart), are spaced apart from each other at regular intervals.
Regarding claim 21, Park teaches, 
A display device (figs. 1-4) comprising: 

a layer (element 300, figure 1-3, paragraph 63-66) disposed under the display module. 
Park does not teach the layer is a mesh pattern layer and including a mesh pattern and an opening defined by the mesh pattern, 
wherein the mesh pattern is defined by a plurality of first yarns extending in a first direction and a plurality of second yarns each extending crosswise with the plurality of first yarns, and wherein an m-th first yarn of the first yarns is disposed over an n-th second yarn of the second yarns and under an (n+1)-th second yarn of the second yarns, or under the n-th second yarn of the second yarns and over the (n+1)-th second yarn of the second yarns, and an (m+1)-th first yarn of the first yarns is disposed over the n-th second yarn of the second yarns and under the (n+1)-th second yarn of the second yarns, or under the n-th second yarn of the second yarns and over the (n+1)-th second yarn of the second yarns, where m and n are odd numbers equal to or greater than 1. However providing a mesh pattern such that the yarns are weaving is not new.
Park'971 in similar field of flexible display device (title; figures 1a-b) a mesh pattern (figure 1a, element 110/120) including a mesh pattern (fig 1a, element 110, paragraphs 10, 23-26) and an opening defined by the mesh pattern (figure 1a, element 110 and as described in the paragraphs indicated, weaved fibers to create openings in between).
wherein the mesh pattern is defined by a plurality of first yarns extending (figure 1. element 110 shows the two different yarns extending, similar to figure 5a of present application) in a first direction and a plurality of second yarns (figure 1. element 110 shows the 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the protective layer (element 300) of Park with the teaching of Park'971 such that the layer of Park is a mesh pattern layer including a mesh pattern and  plurality of openings defined by the mesh pattern and provided in the weaving feature as claimed, for purpose of improving the flexibility (paragraph 10 of Park'971) of the layer thereby providing stretching and bending. 
Regarding claim 22, 
Park as modified teaches a shortest distance between a top of the first yarn and a bottom of the second yarn in an overlapping portion of the first yarn and the second yarn (Park'971 shows the first yarn and the second yarn in a similar configuration as of present application).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to provide the shortest distance between a top of the first yarn and a bottom of the second yarn in an overlapping portion of the first yarn and the second yarn is between 80 micrometers and 150 micrometers, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233), thereby by providing the specific range of 80 micrometers to 150 micrometers between the two yarns, this would enable the desired flexibility and rigidity at the overlapping portion of the display device.  
Regarding claim 23, Park as modified by Park'971 teaches, 
a plurality of joint units (Figure 3, JM) disposed under the mesh pattern layer and overlapped with the folding region (figures 1-4 shows the details).

Claim(s) 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park US Pub 2018/0307338 in view of Park et al. US Pub 2008/0284971 (hereinafter Park'971) in view of Chun US Pub 2017/0263890.
Regarding claim 3, 
Park as modified by Park'971 teaches the mesh pattern is defined by a plurality of first yarn extending in the first direction and a plurality of second yarns extending crosswise to the 
Park as modified by Park'971 does not explicitly teach the plurality of first yarns extending in a direction crossing the first direction at an angle of between 30 to 60 degrees. However, providing a specific pattern is not new in the art and is consider a design choice. 
Chun in similar field teaches where mesh pattern is arranged such that first line of the mesh in a direction crossing the first direction at an angle of between 30 to 60 degrees (figure 2, paragraph 75). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to arrange the Park as modified by Park'971's mesh pattern arrangement such that the plurality of first yarns extending in a direction crossing the first direction at an angle of between 30 to 60 degrees for purpose of providing the desired bendability. 
Regarding claim 4, 
Park as modified by Park'971 teaches a thickness of the mesh pattern layer (Park'971 shows some value of thickness of the mesh pattern layer).
Park as modified by Park'971 does not teach a thickness of the mesh pattern layer is between 80 micrometers and 150 micrometers. However, providing specific thickness of the mesh pattern layer is not new. 
Chun in similar field of display device teaches mesh pattern layer (Figure 2, 5a-b) comprising various different thickness (W1 and W2 in respective figure 5a-b). 
.

Claim(s) 12  is/are rejected under 35 U.S.C. 103 as being unpatentable over Park US Pub 2018/0307338 in view of Park et al. US Pub 2008/0284971 (hereinafter Park'971) in view of in view of Kim et al. US Pub 2018/0102496.
Regarding claim 12, 
Park as modified teaches the display device of claim 1 including various layers of the display module. 
Park as modified by Park'971 does not teach a film layer disposed between the plurality of joint units, wherein the mesh pattern layer is disposed under the film layer. 
Kim in similar field of display device teaches a film layer (element 300 light blocking layer) disposed between the display module (100) and the plurality of joint units (500/500h), wherein the a cushion layer is disposed under the film layer (cushion layer 400). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to provide a film layer as taught by Kim such that the film layer is placed right below the display module (100) of Park as modified and the mesh pattern (as modified in claim 1) is disposed under the film layer, for purpose of .

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park US Pub 2018/0307338 in view of Park et al. US Pub 2008/0284971 (hereinafter Park'971) in view of in view of Na et al. US Pub 2018/0164931.
Regarding claim 14, Park as modified teaches,
The display module includes: 
A display element layer (element 110 of Park); an input sensing layer (element 120 of Park) disposed directly disposed on the display element layer (figure 4). 
Park as modified does not teach a thin-film encapsulation layer encapsulating the display element layer and such that the input sensing layer disposed directly on the thin-film encapsulation layer. 
Na in similar field of display device teaches the display module includes: a display element layer (figure 2, element DP excluding TFE); 
a thin-film encapsulation layer (Fig. 2, element TFE) encapsulating the display element layer; and 
an input sensing layer (Fig. 2, element TS, disposed directly on the TFE, similar to figure 7 of present application) disposed directly on the thin-film encapsulation layer.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to use the display module as described by Na as the display module of Park as modified by Park'971 since providing specific layers of .

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park US Pub 2018/0307338 in view of Park et al. US Pub 2008/0284971 (hereinafter Park'971) in view of Kim US Pub 2018/0341293.
Regarding claim 16, 
Park as modified by Park'971 teaches when the folding portion is folded, a display surface of the first non-folding region and a display surface of the second non-folding region are exposed to the outside (as seen in figure 2 of Park, the display is folded outwards, similar to figure 2b of present application). 
Park as modified by Park'971 does not teach a window disposed over the display module and includes a first non-folding portion overlapped with the first non-folding region, a second non-folding portion overlapped with the second non-folding region, and a folding portion overlapped with the folding region. 
Kim in similar field of display device teaches a window (Figures 1, 2, 4, 7 and 8, window element 15; paragraphs 26-28) disposed over the display module (figure 4) and including a first non-folding portion overlapped with the first non-folding region (figure 2), a second non-folding portion overlapped with the second non-folding region (figure 2), and a folding portion overlapped with the folding region (fig 2), wherein when the folding portion is folded, a display 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to use the window placed over the display module as taught by Kim such that a window is placed over the display module of Park as modified since providing a window will protect the display module.

Claim(s) 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim US Pub 2018/0341293 in view of Park et al. US Pub 2008/0284971 (hereinafter Park'971).
Regarding claim 17, Kim teaches, 
A display device comprising: 
a window (element 15 which is provided of element 10, figure 2 shows the folding and non-folding portions) including a folding portion (fig. 2, element 103), a first non-folding portion (fig. 2, element 101), and a second non-folding portion (fig. 2, element 102), the first non-folding portion and the second non-folding portion being spaced apart from each other with the folding portion there between (as seen in figure 1-2); 
a display module (figure 4, elements 12, 13, 14, disposed under element 15) disposed under the window; and 
A layer (element 11) disposed under the display module.
Kim does not teach the layer is a mesh pattern layer and including a mesh pattern and a plurality of openings defined by the mesh pattern, wherein the plurality of openings have a same shape and a same area, and wherein the mesh pattern is defined by a plurality of first 
Park'971 in similar field of flexible display device (title; figures 1a-b) a mesh pattern (figure 1a, element 110/120) including a mesh pattern (fig 1a, element 110, paragraphs 10, 23-26) and a plurality of openings defined by the mesh pattern (figure 1a, element 110 and as described in the paragraphs indicated, the weaved fibers to create openings in between), wherein the mesh pattern is defined by a plurality of first yarn extending in the first direction (as seen in  figure 1a, the first direction being X axis) and a plurality of second yarns (as seen in  figure 1a, the second direction being y axis) each extending crosswise with the plurality of first yarns. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the flexible layer (element 11) of Kim with the teaching of Park'971 such that the layer of Kim is a mesh pattern layer including a mesh pattern and  plurality of openings defined by the mesh pattern, the openings have a same shape and same area and the specific yarns configuration, for purpose of improving the flexibility (paragraph 10 of Park'971) of the layer thereby providing stretching and bending. 
Regarding claim 18, Kim as modified teaches,
wherein the display device is operable in at least one of: 
a first operation mode in which a display surface of the first non-folding portion and a display surface of the second non-folding portion face each other while the folding portion is folded (figure 10, shows this configuration of first operation mode); or 

Regarding claim 19, 
Kim as modified by Park'971 teaches a plurality of joint units (Figure 1-2, elements indicated by 34, overlapping folding portion 103 and disposed under the modified mesh pattern element 11) overlapped with the folding portion and disposed under the mesh pattern.

Allowable Subject Matter
Claims 5 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Primary reasons for indicating claim 5 as allowable is in examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.
Primary reasons for indicating claim 15 as allowable is in examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK M RATHOD whose telephone number is (571)270-3947. The examiner can normally be reached 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ABHISHEK M. RATHOD
Primary Examiner
Art Unit 2841



/ABHISHEK M RATHOD/Primary Examiner, Art Unit 2841